Citation Nr: 9926295	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  90-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran has relevant active duty for training on May 27, 
1989, when he was in a motor vehicle accident.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO denied the veteran's claims of 
entitlement to service connection for residuals of a low back 
injury and an acquired psychiatric disorder, to include PTSD.  
The veteran subsequently perfected an appeal of these 
decisions.

In an October 1998 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back problems are shown to be related 
to his May 1989 motor vehicle accident while on active duty 
for training.
CONCLUSION OF LAW

A low back disorder was incurred or aggravated during active 
duty for training.  38 U.S.C.A. §§ 101(16), 101(24), 105, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.6(c), 3.102, 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the inservice injury or disease and the current disability.  
Caluza, at 506.

The veteran contends that any injuries to his back prior to 
May 1989, the date of his motor vehicle accident, had 
resolved and that he was asymptomatic at that time.  He 
further contends that from the date of the accident to the 
present he has had constant and increasing pain in his low 
back resulting in the need for crutches or a cane to walk.  
Medical evidence indicates that the veteran has been recently 
treated for complaints of low back pain and has been 
diagnosed with arthritis of the lumbar spine, with restricted 
motion, pain, and other symptoms.  A June 1997 private 
medical evaluation report, apparently made in connection with 
a worker's compensation claim, notes that the veteran's 
current low back problems are attributable to his jeep 
accident in service, and not his prior low back injuries.  
Therefore, initially, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
evidence has been properly developed, and that the duty to 
assist in this case has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
Active military service includes active duty, any period of 
active duty training during which the individual was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (22), (24), 106 (West 1991); 
38 C.F.R. § 3.6(c) (1998).

The veteran states that in May 1989 he was traveling in the 
back of a jeep while on maneuvers, with two other reservists 
in the front seat.  The jeep was traveling approximately 40 
miles per hour on a dirt road when it  struck a two foot 
ditch and the veteran was thrown backwards, striking his head 
on something, and then forwards out of the jeep hitting his 
head, and back.  He could not recall the names of the two 
reservists in the jeep with him.  He did submit a statement 
from S. Larry, his platoon Sergeant, who stated that the 
veteran hit his head, then fell out of the jeep, injuring his 
head, back and neck.  There is no indication in the record 
that S. Larry actually witnessed the accident, but he was 
apparently at Fort Pickett with the platoon on May 27th, when 
the accident happened.  As noted, the veteran also contends 
that his back injuries prior to active duty for training had 
resolved.  

With regard to the veteran's pre-service injuries, the record 
indicates that the veteran had sustained injuries to his low 
back prior to his March 1979 enlistment in the United States 
Army Reserves.  According to a March 1977 treatment record by 
a Dr. Lee, he missed several days of work in 1973 due to a 
back injury and was awarded permanent partial disability for 
this injury.  He missed several days in 1975 as well, and in 
February 1976 he missed two weeks of work when a rock struck 
his low back.  He was awarded a two percent permanent partial 
disability for this injury.  His symptoms at this time were 
low back pain, an inability to lift, mild muscle spasm, and a 
scar at the right paraspinal muscle.  In February 1979 the 
veteran was treated again by Dr. Lee with complaints of 
increased back pain and two episodes of loss of use of both 
legs.  His range of motion was limited and he had decreased 
knee and ankle jerks.  In August 1979 he was also seen for 
low back pain as a result of his February 1976 injury.  

The veteran's March 1979 enlistment examination report 
indicates that his spine was normal.  His Report of Medical 
History, taken at this time, shows that he reported recurrent 
back pain due to an injury in 1976 for which he was awarded 
workers compensation, but the examiner notes that he has been 
asymptomatic since this time.  In May 1983, on a service 
examination report the veteran's spine was again noted to be 
normal, and on his Report of Medical History at this time he 
again noted recurrent back pain, with the examiner's notation 
being that he hurt his back prior to service.  In October 
1986 the veteran was again examined for his reserve duty, and 
his spine was again noted to be normal.  At this time he 
reported no recurrent back pain, and the examiner noted a 
prior back injury with "no recurrence or problems now."  
According to testimony and statements submitted to the 
record, during the timeframe prior to his May 1989 accident 
the veteran worked in a coal mine and as a police officer.  
Additionally, his service personnel records indicate that his 
military occupational specialty was that of a military 
policeman.  He did not work after May 1989.  Given the 
veteran's ability to work as a police officer, and the 
absence of complaints of pain or treatment for his low back 
from at least October 1986 until after his May 1989 accident, 
the Board finds that the evidence of his pre-existing 
injuries does not rebut the presumption of soundness at the 
time of his May 1989 period of active duty for training.  

With regard to his May 27, 1989, accident, according to the 
June 2, 1989, Line of Duty report, on May 27, 1989, the 
veteran injured his neck when his head was jerked back while 
he was riding in a jeep during training exercises, no mention 
is made in this document of him being thrown from the 
vehicle.  On May 28, 1989, the veteran sought treatment for 
his injuries, and the treatment notations indicate that he 
was injured when his head jerked back while riding in a jeep 
at Fort Pickett.  He was treated for complaints of neck pain, 
stiffness and headaches.  On May 31, 1989, the veteran again 
sought treatment, for neck pain and muscle spasm, the 
examiner again noted that he injured his neck when his head 
jerked back while riding in a jeep.  On June 6, 1989, the 
veteran was again treated for complaints of pain in the neck 
of 10 days duration, since traveling in a jeep over rugged 
terrain and being bounced back and forth on the seat of the 
jeep.  Another June 6, 1989, report states that the veteran 
injured his neck riding in the back of a jeep that hit a 
pothole; at this time he complained of pain through his neck 
to the spine and both shoulders.  On June 15, 1989, he again 
complained of neck pain.  The examiner indicated that his 
"whole neck hurt" and that it hurt down his back "into mid 
back" with pain down his arms and legs every now and then.  
At this time he was referred for an orthopedic consult, which 
occurred on July 26, 1989.  At this consult, the veteran 
reported  headaches, aching arms, and shooting pain to the 
"back (whole)."  The examiner only evaluated his neck pain.  
During this evaluation the veteran also reported that he was 
injured while traveling in a jeep going 40 miles per hour, 
which hit a pothole and jumped 4 to 5 feet in the air, 
causing him to hit his head hard on his steel pot helmet.  In 
October 1989 the veteran filed a claim of entitlement to 
service connection for a neck injury and back problems, due 
to the jeep accident.  In December 1989 at a VA examination 
report evaluating his neck claim he reported back pain, 
although the examiner did not render an opinion on his 
thoracic or lumbar spine.  In October 1990, the veteran was 
treated for a backache which he reported began in 1989 with 
no recent injury.  He was diagnosed with a chronic backache.  
In the same month, October 1990, a private physician, Dr. 
Wisman, referred the veteran for a computed topography (CT) 
scan of his lumbar spine.  The CT scan report indicated a 
"question of frank disc herniation" at L5-S1, "which 
appear to be causing marked encroachment upon the left neural 
foramen."  The report also noted mild degenerative changes.  
In November 1990, the veteran was noted to be using crutches 
due to his bad back.  For the period after November 1990 the 
record indicates sporadic complaints of low back pain 
escalating to regular treatment for a low back disorder, most 
commonly diagnosed as degenerative arthritis.  

In May 1996 the veteran was given a VA compensation 
examination report, the examiner noted a diagnosis of minimal 
osteoarthritis of the apophyseal joint of the lumbar spine 
with some lumbar straining.  He then stated, "I doubt if 
there is any specific etiology of the minimal arthritis he 
has."  However, the examination report does not discuss the 
October 1990 CT scan indicating a herniated disc, nor does 
the examiner specifically discuss the veteran's back injuries 
in the 1970's and his 1989 jeep accident in relation to his 
arthritis.  Accordingly, it is not clear that this statement 
or opinion is based on a full evaluation of the evidence of 
record.  Also of record is a June 1997 statement by Dr. Zahir 
who examined the veteran apparently in connection with a 
workers compensation claim.  The second page of Dr. Zahir's 
report is not of record; however, the pages present are 
sufficient to understand Dr. Zahir's opinion with regard to 
the veteran's low back disorder.  He discusses the veteran's 
low back injuries in the 1970's and concludes that his 
current low back problems are "secondary to the new injury 
that he sustained while working in the service."  He also 
states that "I do not believe this [the veteran's back 
injury] is related to his work-related injury."  

Based on the foregoing medical evidence, the record indicates 
that the veteran did in fact injure his low back in his May 
27, 1989, accident, he first complains of problems within two 
months of the accident and medical records show that he has 
been treated fairly regularly for low back problems since 
this time.  Additionally, he has not worked since the May 
1989 accident.  Moreover, Dr. Zahir, after examining the 
veteran's history of low back injuries, concludes that his 
current low back problems are due to his May 1989 injury and 
not his prior work injuries.  

The Board notes that there is some discrepancy at to whether 
the veteran was thrown from the jeep during the accident or 
not.  Despite the veteran's statements over a year after the 
fact that he was thrown from the jeep, none of the 
contemporaneous descriptions of the accident assert that this 
occurred, and S. Larry's statement confirming the veteran's 
account of the accident, while probative, has not been 
established as an eyewitness account.  However, although the 
Board may find the contemporaneous records which indicate 
that the veteran was not thrown from the jeep to be more 
credible than his statements made after the fact in 
connection with a claim for benefits, the medical evidence 
still indicates that regardless of whether he was thrown out 
of the jeep or not, he sustained damage to his lumbar spine 
during the accident.  Therefore, the question of whether the 
veteran was thrown from the jeep does not alter the Board's 
conclusion that he is entitled to service connection for his 
lumbar spine disorder based on his May 1989 jeep accident.  
Accordingly, based on the foregoing, the Board finds that the 
veteran's claim of entitlement to service connection for a 
low back disorder is granted.


ORDER

Entitlement to service connection for a low back disorder is 
granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  While the Board is 
cognizant of the fact that the veteran's claim has been 
remanded several times before, unfortunately, based on the 
record before the Board a sound decision cannot be rendered 
without additional development.  At the time of the veteran's 
initial claim of entitlement to service connection for an 
acquired psychiatric disorder, the veteran was primarily 
diagnosed with depression, dysthymic disorder, or organic 
brain syndrome, which he asserted were related to the 
injuries sustained in his May 1989 jeep accident.  However, 
as of July 1997 the veteran's diagnosis was changed to that 
of PTSD with the implication of record being that this was 
the appropriate diagnosis all along.  Accordingly, there is a 
conflict as to what is the appropriate diagnosis for his 
psychiatric problems.  Because it is not the function of the 
Board to make medical determinations, see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), there is insufficient 
information in the record upon which the Board can make a 
decision as to the veteran's appropriate diagnosis.   

Additionally, with regard to his PTSD claim, the record 
contains several stressors, only one of which is verified 
(the jeep accident).  These reported stressors include his 
1989 jeep accident, an incident when he was a military police 
officer and he had to go to a scene where he was surrounded 
by 100-150 members of the 82nd Airborne reserve unit, an 
investigation concerning the rape of an 8 year old girl by a 
serviceman, the death of a soldier due to heatstroke right in 
front of him, and the death of four soldiers in an accident 
at an ammo dump in Alabama.  Because the veteran's stressors 
are not combat related, he must provide corroboration before 
they can be verified.  Accordingly, the RO should contact the 
veteran and request that he provide corroborating evidence of 
his asserted in service stressors, other than the May 1989 
jeep accident.  He should be advised that this corroboration, 
if in the form of lay statements, must be from person(s) who 
witnessed the event or to whom he related the event at the 
time it occurred and not years later.  To the extent that he 
needs assistance in locating these individuals, the RO should 
provide what assistance is possible.  

The Board also notes that the treating and diagnosing VA 
doctors, Drs. Chan and Ongjoco, on at least one occasion 
each, have indicated in treatment notes that the veteran was 
troubled by nightmares and thoughts of his combat and war 
experiences.  This is impossible since the veteran did not 
serve during wartime and was never in combat.  Therefore, the 
credibility of their diagnoses is somewhat in doubt.  It is 
also unclear from the record what stressors were relied on 
for his diagnosis of PTSD.  

Accordingly, based on the foregoing, the Board finds that the 
RO should schedule the veteran for a psychiatric examination 
by a board of two VA examiners.  The examiners should be 
provided with the claims file prior to the examination and 
should review it.  The RO should request that the examiners 
render an opinion as to the appropriate diagnosis (or 
diagnoses) for the veteran's psychiatric disorder(s).  If the 
veteran is diagnosed with PTSD, the examiners should discuss 
the stressors relied on for the diagnosis, and the 
sufficiency of each stressor relied on.  In the event that 
the diagnosis is not PTSD, the examiners should discuss 
whether or not the veteran's psychiatric impairment is at all 
related to his service-connected injuries sustained in his 
May 1989 jeep accident.  The RO should notify the veteran of 
the consequences of failing to report for the examination.  
38 C.F.R. § 3.655 (1998).  In the event that the veteran does 
not show up for the examination, the RO should submit the 
claims file to a VA examiner for review and have the examiner 
render an opinion on the above matters to the extent possible 
without an examination.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims (Court).  For that reason, to 
ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in October 1998 and which may 
not currently be in the claims file.  The 
RO should also contact the veteran and 
request that he provide corroborating 
evidence of his asserted in service 
stressors, that is the death of the 
soldier from heatstroke, the deaths of 
the four soldiers in the accident at the 
ammo dump, the investigation into the 
rape of the 8 year old girl, and the 
scene at the 82nd Airborne Reserves when 
he was surrounded by 100 to 150 members 
of the unit.  He should be advised that 
this corroboration, if in the form of lay 
statements, must be from person(s) who 
witnessed the event or to whom he related 
the event at the time it occurred and not 
years later.  To the extent that he needs 
assistance in locating these individuals, 
the RO should provide what assistance is 
possible.  

2.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination before a board of two VA 
examiners.  The claims file with the 
newly obtained evidence, must be 
forwarded to the board and reviewed prior 
to the examination.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  
If the veteran is diagnosed with PTSD, 
the examiners should be requested to 
explain the sufficiency of each specific 
stressor relied upon for the diagnosis, 
the symptomatology relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed in 
service stressor(s) and his current 
symptomatology.  Additionally, if the 
veteran is diagnosed with a disorder 
other than PTSD, the examiners should 
render an opinion as to whether this 
disorder is related to the injuries 
sustained in his May 1989 jeep accident.  

3.  In the event that the veteran fails 
to report for his examination, the RO 
should forward the claims file to a VA 
examiner for review and rendering of an 
opinion on the above matters to the best 
of the examiners ability absent an 
examination.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







